Citation Nr: 0404350	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1939 to January 
1946 and from September 1950 to November 1951.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 decision by the RO which 
denied service connection for a low back disability, 
bilateral defective hearing, and tinnitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  One requirement is that the 
claimant must be notified of VCAA by letter, and that the 
letter must specifically address the disabilities at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the instant case, while the veteran was notified of the 
general principals of VA's duty to assist by letter dated in 
February 2003, he has not been properly notified of VCAA nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  Id.  The representative has 
argued strongly that the RO did not comply with VCAA and 
failed to inform the veteran of the type of evidence needed 
to prevail in his claims for service connection.  The 
representative asked that the appeal be remanded to the RO 
for full development under VCAA.  

Additionally, the Board notes that in April 2003, a VA 
audiologist opined that the veteran's hearing loss was at 
least as likely as not related to noise exposure during 
service.  However, the opinion was based primarily on a 
history as provided by the veteran as the claims file was not 
made available to the examiner for review.  Therefore, 
another VA audiological examination should be conducted so 
that the audiologist can review the entire record and offer 
an opinion as to the etiology of the veteran's hearing loss.  
Given the medical complexity of this case, and the failure to 
comply with VCAA, the Board is compelled to remand the appeal 
for additional development.  Quartuccio; see also Murinscsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for any low back problems, hearing loss, 
or ringing in his ears since his 
discharge from service.  Of particular 
interest would be any treatment records 
in close proximity to the date of 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of any unsuccessful efforts in 
this regard.  

3.  The claims file should be forwarded 
to the VA audiologist who examined the 
veteran in April 2003 for review and an 
opinion as to whether it is at least as 
likely as not that any hearing loss and 
tinnitus were caused by acoustic trauma 
in service or are otherwise related to 
military service.  The examiner should 
review the entire record, including the 
veteran's active and reserve service 
medical records prior to formulating an 
opinion, and provide a complete rationale 
for all opinions offered.  A notation to 
the effect that the claims file was 
reviewed should be included in the 
report.  If the examiner is unable to 
render an opinion as to the etiology, he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

If the audiologist is not available or is 
no longer at VAMC Erie, then the veteran 
should be scheduled for another VA 
audiological examination.  All indicated 
tests and studies should be accomplished 
and the examiner should comply with the 
instructions above, to include an opinion 
as to whether it is at least as likely as 
not that any hearing loss and tinnitus 
were caused by acoustic trauma in service 
or are otherwise related to military 
service.  

4.  Regarding the claim of service 
connection for a low back disability, a 
VA orthopedic examination should be 
ordered.  The claims folder must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should ensure 
that all of the veteran's service medical 
records, including his reserve service 
records are reviewed.  All indicated 
tests and studies should be accomplished.  
If a low back disability is identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disability had its onset in 
military service.  The clinical findings 
and reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  If the examiner is unable to 
render an opinion, he/she should so state 
and indicate the reasons.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the 
examiner(s) has provided a response to 
all questions posed.  If not, the 
report(s) must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
including the revised provisions of 
38 C.F.R. § 3.159, and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


